Case 5:20-cv-01297-EEF-JPM Document 13 Filed 04/19/21 Page 1 of 1 PageID #: 135




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

  ERIC DALE MICKELSON,                     CIVIL DOCKET NO. 5:20-CV-1297-P
  Petitioner

  VERSUS                                   JUDGE ELIZABETH E. FOOTE

  DARREL VANNOY,                           MAGISTRATE JUDGE PEREZ-MONTES
  Respondent


                                    JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein (ECF No. 11), and after a de novo review of the record, including

 the Objection filed by Petitioner, having determined that the findings and

 recommendation are correct under the applicable law;

       IT IS ORDERED that the Petition (ECF No. 1) is hereby DENIED and DISMISSED

 WITH PREJUDICE.
                                                             19th
      THUS DONE AND SIGNED at Shreveport, Louisiana, on this ____ day of
      April
 __________________________ 2020.



                                          _____________________________________
                                          ELIZABETH E. FOOTE
                                          UNITED STATES DISTRICT JUDGE
